Citation Nr: 1334505	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eating disorder, to include anorexia and bulimia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1977 to March 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied service connection for PTSD and anorexia (claimed as an eating disorder).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did sustain an injury as a result of sexual abuse from her husband during service.

2.  The Veteran does not have current qualifying DSM-IV diagnoses of PTSD or an eating disorder, to include anorexia and bulimia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1131, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).

2.  The criteria for service connection for an eating disorder, to include anorexia and bulimia, are not met.  38 U.S.C.A. § 1131, 5107(b) (West 2002 & Supp. 2012);
38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  Id. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Id. 

In this case, VCAA notice letters sent in April 2007 and August 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate service connection claims, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The April 2007 and August 2007 notice letters included information regarding how disability ratings and effective dates are assigned. 

The Board also finds that all necessary assistance has been provided to the Veteran. The Veteran was afforded a VA examination in September 2012 with an addendum opinion in December 2012 which addressed the claims for service connection for PTSD and an eating disorder.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the September 2012 VA examination and opinion obtained in this case is adequate.  The September 2012 VA authorized examination included complete psychiatric examinations of the Veteran, a detailed medical and personal history, and a mental status examination which specifically discussed each of the DSM-IV criteria.  The VA opinion considers all of the pertinent evidence of record, to include the statements of the Veteran and objective findings from the medical record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, VA treatment records, and the Veteran's statements.  Further, the RO has attempted to obtain Social Security Administration (SSA) disability records.  The RO initially requested SSA records in April 2011.  As no response was received from SSA, the RO again requested the records in July 2012.  In a July 2012 response, the RO was notified that the Veteran had not made a claim for SSA disability and no medical records relating to the Veteran were in the possession of SSA.  The Veteran was notified of these efforts and of SSA's response in a July 2012 letter.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of PTSD and an eating disorder, to include anorexia and bulimia, are not based on "chronic" symptoms in service and "continuous" symptoms since service separation; therefore, the presumptive service connection provisions under  38 C.F.R. § 3.303(b) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f) . DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski,   1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331     (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran contends that she suffers from PTSD as a result of several in-service events, including sexual harassment, sexual assault, and being struck by lightning.   The Veteran did not participate in combat with the enemy during service and the record does not reflect so, nor is the Veteran's claimed stressor related to combat or to a fear of hostile military or terrorist activity.  

At the outset, the Board acknowledges that service treatment records reflect diagnoses and treatment for depression, anxiety, and histrionic personality disorder during service.  The Board notes that the Veteran is already service connected for depressive disorder and anxiety disorder, currently rated as 70 percent disabling, based in large part on the in-service diagnoses and treatment for depression and anxiety.  See September 2012 VA medical opinion and March 2013 rating decision.  Personality disorders are generally not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).  

As to the issue of service connection for PTSD, the Board finds that the Veteran did sustain an in-service personal assault.  As noted above, the Veteran contends that she was sexually harassed, sexually assaulted, and was struck by lightning during service.  In this regard, the service treatment records appear complete, there is no documentation of any lightning strike or injuries resulting from such in service.  Such absence significant in light of the Veteran's frequent medical visits (to the point of being accused of misusing medical services to avoid work obligations) during service.  Had the Veteran suffered from a lightning strike or injury during service, including psychological injury, such would have been the subject of at least a history or complaint during service, if not the very subject of treatment.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred). Neurological examinations in military service were described as normal.  In addition, the Veteran did not make any assertion of being struck by lightning or purport to recall such injury until years after service in the 1990s.  For these reasons, the Board finds that the Veteran's statements regarding being struck by lightning in service are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.

Further, the Veteran's service treatment records and post-service treatment records do not document any history of sexual harassment while in service.  The mentioned "harassment" in the military medical record appears to reference work-related conflicts with her supervisor over poor work performance rather than sexual harassment.  While there is mention in a June 1977 service treatment record of a male scaring her, and belief that someone was following her, there is no report of any assault (and the Veteran was already being worked up for various somatic complaints that were believed to be psychologically-based).  As such, the Board finds that the credible evidence of record does not demonstrate that the Veteran was sexually harassed during service. 

Next, the Board finds that the weight of the evidence of record is in equipoise as to whether the Veteran sustained sexual abuse from her husband during service.  In this regard, the Veteran reported that her first husband was sexually abusive, and there is documentation of domestic problems in service treatment records; however, details were not provided.  During a September 2012 VA examination report, discussed in further detail below, the Veteran stated that she did not report the sexual abuse during service because she was afraid of her husband.  In the September 2012 VA examination report, the VA examiner opined that, given service treatment records and the Veteran's statements, it was as likely as not that the Veteran's reported anxiety and depression were consistent with a history of abuse, such as that reported to have occurred in the context of her marriage during service.  For these reasons, and resolving reasonable doubt in the Veteran's favor on the question of in-service injury, the Board finds that the Veteran did sustain an injury as a result of sexual abuse from her husband during service.  

That notwithstanding, the Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a currently diagnosed PTSD disability in accordance with the DSM-IV criteria, or other diagnosed psychiatric disorder related to the in-service sexual abuse for which service connection has not already been granted or for which primary service connection is not precluded as a matter of law.  See 38 C.F.R. § 4.14 (2013) (both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).  In this regard, post-service VA treatment records include a February 2006 VA mental health intake assessment.  During the February 2006 evaluation, the Veteran's psychiatric history, substance abuse, and military history were obtained.  Further, the VA nurse practitioner conducted a mental status examination and diagnosed Axis I depression, alcohol dependence, cocaine dependence, and nicotine disorder.  A diagnosis of PTSD was not rendered. 

Additionally, VA Mental Health Diagnostic Study Notes dated May 2012 to July 2012 reveal a "suggested" PTSD diagnosis.  Although these VA study notes reveal that the Veteran met the B, C, and D criteria for PTSD under the DSM-IV, these VA records also contain a notation which states that "Information contained in this note is based on a self report assessment and is not sufficient to use alone for diagnostic purposes.  Assessment results should be verified for accuracy and used in conjunction with other diagnostic activities."  As these diagnoses are not sufficient for diagnostic purposes, the Board finds that they are of little probative value on the question of whether the Veteran has a current PTSD diagnosis.  

Other VA treatment records include a June 2012 VA treatment note where the Veteran reported military sexual trauma and electrocution by lightning.  The Veteran reported feelings of depression, shame, guilt, and fearfulness of men.  Although various VA treatment records dated from May 2012 to February 2013 (in Virtual VA) diagnose the Veteran with PTSD, the evidence does not indicate that these diagnoses were made pursuant to the DSM-IV criteria on the basis of verified in-service stressors.  Specifically, it does not appear that the VA examiners reviewed the Veteran's claims file or service treatment records or otherwise based the diagnoses on a thorough and accurate history.  The VA outpatient treatment records dated May 2012 to February 2013 also do not indicate how a PTSD diagnosis under DSM-IV may have been derived from the description of symptoms and history reported by the Veteran.  Specifically, they did not explain which, if any, of the DSM-IV criteria (A, B, C, D, E, or F) were met.  

Furthermore, the May 2012 to February 2013 VA outpatient treatment reports do not attempt to differentiate between what symptoms are attributable to which diagnosis, that is, currently diagnosed depression, anxiety, and/or the purported PTSD diagnosis.  For these reasons, the Board finds the VA treatment records to be of little probative value as to whether the Veteran has currently diagnosed PTSD in accordance with the DSM-IV criteria.

On the other hand, the Board finds the September 2012 VA PTSD examination report to be very probative.  The VA examiner who conducted the September 2012 examination is identified as a licensed clinical psychologist, the report notes that the opinion was based on a psychological interview of the Veteran, and the September 2012 VA PTSD opinion was thorough and took into account the results of both a clinical interview and psychological testing, as well as a complete review of the claims folder and documented medical history.  The September 2012 VA PTSD examination report is based on a fuller and more accurate history, as it sets forth in detail the Veteran's relevant social, military, medical, and substance abuse history. 

The September 2012 VA examiner concluded that the Veteran did not meet the full DSM-IV criteria for PTSD.  In this regard, the DSM-IV criteria requires a person to have at least three symptoms associated with "persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness."  During the September 2012 VA examination, however, the Veteran was found to have only one symptom associated with this criteria; specifically, "efforts to avoid activities, places or people that arouse recollections of the trauma."  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the DSM-IV.  See 38 C.F.R. § 3.304(f).  In this case, the September 2012 VA examiner assessed that the Veteran did not meet the criteria for a PTSD diagnosis.  Instead, the VA examiner assessed that currently diagnosed depressive disorder and anxiety disorder were as likely as not related to service.  This opinion was the basis of the grant of service connection for depressive disorder and anxiety disorder in the March 2013 rating decision.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992). Therefore, without a current disability of PTSD, there may be no service connection for the claimed PTSD.  As such, the weight of the evidence of record does not satisfy the elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f) because it shows that the Veteran does not have PTSD.  Because the Veteran does not have a current diagnosis of PTSD, the Board does not reach the additional questions of in-service stressor and nexus to an in-service stressor.  

In making this determination, the Board has also considered the Veteran's contentions that she has PTSD as a result of service.  While lay persons are competent to report on their own symptoms, the Veteran does not possess the medical training and expertise necessary to render a medical diagnosis of PTSD in accordance with the DSM-IV, especially in this context where there is a need to differentiate between symptoms and diagnoses of depression, anxiety, and PTSD.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for service connection for PTSD have not been met.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Eating Disorder, to Include Anorexia and Bulimia

The Veteran contends that she suffers from an eating disorder which manifested during service as anorexia.  Further, the Veteran has stated that she has a history of bulimia.  See August 2012 and September 2012 VA treatment records in Virtual VA electronic claims file.

After reviewing all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not incur an eating disorder in service and does not have a currently diagnosed eating disorder, to include anorexia and bulimia, in accordance with the DSM-IV criteria.  

Service treatment records from 1977 through 1978 mention complaints of stomach pains, Trichomonas infection, and a urinary tract infection (UTI).  In a May 1977 service treatment note, the in-service physician noted that the Veteran complained of "dizzy spells," but reported negative anorexia.  In a September 1978 service treatment record, while being treated for a UTI, the Veteran reported complaints of nausea and "anorexia" for the past two days.  In an April 1978 service treatment note, the in-service physician noted that the Veteran did not like to eat in the mess hall and stated that the food made her vomit.  The Veteran further reported that she would not vomit if she ate at McDonalds or some other civilian eating facility.  At that time, the Veteran requested "separate rations" so she could eat off post.  Although the Veteran self-reported a diagnosis of anorexia, service treatment records, to include the findings in the March 1979 service separation examination, do not reveal a diagnosis of anorexia in accordance with the DSM-IV criteria by a medical professional.  Further, the Veteran's vomiting and nausea symptoms appear to have been related to symptoms of a UTI and her dislike of mess hall food, and not due to an eating disorder.  For these reasons the Board finds that an eating disorder, to include anorexia and bulimia, was not incurred in service and the Veteran did not sustain an in-service injury or disease manifesting as an eating disorder.

The Board further finds that the Veteran does not have a current diagnosis of an eating disorder, to include anorexia or bulimia, at any time during the appeal period.  VA treatment records dated August 2012 and September 2012 note a diagnosis of bulimia by history.  Notably, these diagnoses are based on the Veteran's self-reporting and not on the DSM-IV criteria.  There is no evidence of clinical findings or specific reference to the DSM-IV criteria in VA treatment records addressing bulimia.  For these reasons, the Board finds that the diagnoses of bulimia in the VA treatment notes, based only on the Veteran's self-reported history, are of little probative value on the question of whether the Veteran has an eating disorder diagnosis in accordance with the DSM-IV criteria.

Further, during the September 2012 VA examination report, the Veteran specifically denied symptoms suggestive of a clinically significant eating disorder.  At the September 2012 VA examination, the Veteran stated that she did not have an ideal weight in mind and indicated that she did not focus on weight; rather she reported losing her appetite when depressed.  Overeating or binging was denied.  The Veteran also denied ever losing so much weight as to require hospitalization.  Although the Veteran did report a history of putting her finger down her throat to make herself vomit, she reported doing so only when something she ate made her feel sick.  She also stated that she had not done so in three months.  The Veteran specifically denied any pattern of vomiting, or even it being a regular habit at any point.  

The Board finds that the evidence obtained during the September 2012 VA examination report directly contradicts the August 2012 and September 2012 VA treatment notes where the Veteran reported a history of "bulimia."  During the September 2012 VA examination report, the Veteran specifically denied all of the symptoms associated with bulimia under the DSM-IV criteria for bulimia nervosa, to include: recurrent episodes of binge eating; recurrent inappropriate compensatory behavior in order to prevent weight gain (e.g. self-induced vomiting, misuse of laxatives, diuretics, enemas, fasting); and binge eating and recurrent inappropriate compensatory behavior occurring, on average, at least twice a week for three months.  Here, although the Veteran did report self-induced vomiting, she did not state that this behavior was done to prevent weight gain, but instead, stated that she would vomit only when something she ate made her feel sick.  

Upon review of the claims file, service treatment records, and the Veteran's reports, the September 2012 VA examiner opined that the Veteran did not report symptoms consistent with the criteria of any particular DSM-IV eating disorder.  Further, the VA examiner explained that the term "anorexia" in her service treatment records appeared to be in reference to her loss of appetite rather than an eating disorder.  

Although the Board has considered the Veteran's self-reported diagnosis of bulimia and anorexia, the Board finds that the Veteran does not possess the medical training and expertise necessary to render a medical diagnosis of an eating disorder in accordance with the DSM-IV criteria, especially since she specifically denied any pattern of vomiting, and did not have an ideal weight in mind and indicated that she did not focus on weight.  These symptoms are specifically contemplated in the DSM-IV for diagnoses of anorexia nervosa and bulimia nervosa.  For these reasons, the Board finds the September 2012 VA medical opinion to be the most probative evidence of record on the question of a diagnosis of an eating disorder.

As noted above, without a current disability, there may be no service connection for the claimed eating disorder, to include anorexia or bulimia.  See Degmetich, 
104 F.3d 1328; Brammer, 3 Vet. App. 223.  Because the Veteran does not have an eating disorder, the Board does not reach the additional questions of in-service injury or disease and nexus to service.  The Board finds that the weight of the 

evidence demonstrates that the criteria for service connection for an eating disorder have not been met.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is denied.

Service connection for an eating disorder, to include anorexia and bulimia, is denied.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


